Name: Commission Implementing Regulation (EU) 2017/2178 of 22 November 2017 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: criminal law;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 23.11.2017 EN Official Journal of the European Union L 307/14 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2178 of 22 November 2017 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU) as well as procedures for establishing a Union list of such vessels (the Union list). Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list was established by Commission Regulation (EU) No 468/2010 (2) and subsequently amended by Implementing Regulations (EU) No 724/2011 (3), (EU) No 1234/2012 (4), (EU) No 672/2013 (5), (EU) No 137/2014 (6), (EU) 2015/1296 (7) and (EU) 2016/1852 (8). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, vessels included in the IUU vessel lists adopted by regional fisheries management organisations are to be included in the Union list. (4) All regional fishery management organisations provide for the establishment and regular update of IUU vessel lists in accordance with their respective rules (9). (5) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in IUU fishing, the Commission is to update the Union list. Since the Commission has received new lists from the regional fisheries management organisations, the Union list should now be updated. (6) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations' lists, the updated Union list should include the different names and/or flags as established by the relevant regional fisheries management organisations. (7) The vessel Viking (10), which is currently included in the Union list, has been removed from the list established by the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR), since it had been sunk by the Indonesian authorities on 14 March 2016. That vessel should thus be removed from the Union list despite the fact that it has not yet been deleted from the list established by the General Fisheries Commission for the Mediterranean (GFCM). (8) Regulation (EU) No 468/2010 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. (3) OJ L 194, 26.7.2011, p. 14. (4) OJ L 350, 20.12.2012, p. 38. (5) OJ L 193, 16.7.2013, p. 6. (6) OJ L 43, 13.2.2014, p. 47. (7) OJ L 199, 29.7.2015, p. 12. (8) OJ L 284, 20.10.2016, p. 5. (9) Last updates: CCAMLR: 2016/2017 IUU list as adopted at annual meeting CCAMLR-XXXV, 17 October-28 October 2016; SEAFO: SEAFO IUU vessel list as adopted at 13th annual meeting of the Commission, 28 November-2 December 2016; ICCAT: 2016 IUU list as adopted at 20th special meeting of the Commission, 14 November-21 November 2016; IATTC: 2017 list as adopted at 92nd meeting of IATTC, 24 July-28 July 2017; NEAFC: IUU B list AM 2016-40 as adopted at 35th annual meeting, 14 November-18 November 2016; NAFO: 2016 list as adopted at 38th annual meeting, 19 September-23 September 2016; WCPFC: WCPFC IUU vessel list for 2017, effective from 7 February 2017 as adopted at 13th regular session of the Commission, 5 December-9 December 2016; IOTC: IOTC IUU vessels list, approved at 21st session of the IOTC, 22 May-26 May 2017; GFCM: 2016 IUU list as adopted at 40th session, 30 May-3 June 2016; SPRFMO: 2017 IUU vessel list as adopted at 5th Commission meeting, 18-22 January 2017. (10) IMO ship identification number: 8713392. ANNEX IMO (1) ship identification number/RFMO Reference Vessel's name (2) Flag State or Flag Territory (2) Listed in RFMO (2) 20150046 [ICCAT] ABUNDANT 1 [according to IOTC], YI HONG 6 [according to ICCAT] (previous name according to IOTC: YI HONG 06) Unknown [according to ICCAT, IOTC], Bolivia [according to ICCAT] IOTC, ICCAT 20150042 [ICCAT] ABUNDANT 12 [according to IOTC], YI HONG 106 [according to ICCAT] (previous name according to IOTC: YI HONG 106) Bolivia [according to ICCAT], Unknown [according to IOTC] IOTC, ICCAT 20150044 [ICCAT] ABUNDANT 3 [according to IOTC], YI HONG 16 [according to ICCAT] (previous name according to IOTC: YI HONG 16) Unknown IOTC, ICCAT ABUNDANT 6 (previous name: YI HONG 86) Unknown IOTC 20150043 [ICCAT] ABUNDANT 9 [according to IOTC], YI HONG 116 [according to ICCAT] (previous name according to IOTC: YI HONG 116) Bolivia [according to ICCAT], Unknown [according to IOTC] IOTC, ICCAT 20060010 [ICCAT] ACROS No. 2 Unknown (latest known flag: Honduras) ICCAT, GFCM 20060009 [ICCAT] ACROS No. 3 Unknown (latest known flag: Honduras) ICCAT, GFCM 7306570 ALBORAN II (previous name according to NAFO, NEAFC: WHITE ENTERPRISE; previous names according to SEAFO: WHITE, ENTERPRISE, ENXEMBRE, ATALAYA, REDA IV, ATALAYA DEL SUR) Unknown [according to NAFO, NEAFC, SEAFO], Panama [according to GFCM] (latest known flags according to NAFO, NEAFC, SEAFO: Panama, Saint Kitts and Nevis) NEAFC, NAFO, SEAFO, GFCM 7424891 ALDABRA (previous name according to CCAMLR, GFCM: OMOA I) Unknown [according to CCAMLR], Tanzania [according to GFCM] (latest known flags according to CCAMLR: Tanzania, Honduras) CCAMLR, SEAFO, GFCM 7036345 AMORINN (previous names according to CCAMLR, GFCM: ICEBERG II, LOME, NOEMI) Unknown [according to CCAMLR, GFCM] (latest known flags according to CCAMLR: Togo, Belize) CCAMLR, SEAFO, GFCM 7236634 ANTONY (previous names according to CCAMLR: URGORA, ATLANTIC OJI MARU No. 33, OJI MARU No. 33) Unknown (latest known flags according to CCAMLR: Indonesia, Belize, Panama, Honduras, Venezuela) CCAMLR, SEAFO 2015001[ICCAT] ANEKA 228 Unknown IOTC, ICCAT 2015002[ICCAT] ANEKA 228; KM. Unknown IOTC, ICCAT 7322897/20150024 [ICCAT] ASIAN WARRIOR [according to CCAMLR], KUNLUN [according to ICCAT, IOTC, SEAFO], HUANG HE 22 [according to GFCM] (previous names according to CCAMLR: KUNLUN, TAISHAN, CHANG BAI, HOUGSHUI, HUANG HE 22, SIMA QIAN BARU 22, CORVUS, GALAXY, INA MAKA, BLACK MOON, RED MOON, EOLO, THULE, MAGNUS, DORITA; previous name according to ICCAT, IOTC: TAISHAN; previous names according to GFCM: SIMA QIAN BARU 22, DORITA, MAGNUS, THULE, EOLO, RED MOON, BLACK MOON, INA MAKA, GALAXY, CORVUS) Saint Vincent and the Grenadines [according to CCAMLR], Equatorial Guinea [according to ICCAT, IOTC] (latest known flags according to CCAMLR: Indonesia, Tanzania, North Korea (DPRK), Panama, Sierra Leone, Equatorial Guinea, Saint Vincent and the Grenadines, Uruguay) CCAMLR, SEAFO, GFCM, IOTC, ICCAT 9037537 BAROON [according to CCAMLR, SEAFO], LANA [according to GFCM] (previous names according to CCAMLR: LANA, ZEUS, TRITON I; previous names according to GFCM: ZEUS, TRITON-1, KINSHO MARU No. 18) Tanzania [according to CCAMLR, SEAFO], Unknown [according to GFCM] (latest known flags according to CCAMLR: Nigeria, Mongolia, Togo, Sierra Leone) CCAMLR, SEAFO, GFCM BENAIAH India IOTC BEO HINGIS India IOTC 12290 [IATTC]/20110011 [ICCAT] BHASKARA No. 10 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 12291 [IATTC]/20110012 [ICCAT] BHASKARA No. 9 Unknown (latest known flag: Indonesia) IATTC, ICCAT, GFCM 20060001 [ICCAT] BIGEYE Unknown ICCAT, GFCM 20040005 [ICCAT] BRAVO Unknown ICCAT, GFCM 9407 [IATTC]/20110013 [ICCAT] CAMELOT Unknown (latest known flag according to IATTC: Belize) IATTC, ICCAT, GFCM CARMAL MATHA India IOTC 6622642 CHALLENGE (previous names according to CCAMLR: PERSEVERANCE, MILA; previous names according to GFCM: MILA, ISLA, MONTANA CLARA, PERSEVERANCE) Unknown [according to CCAMLR], Panama [according to GFCM] (latest known flags according to CCAMLR: Panama, Equatorial Guinea, United Kingdom) CCAMLR, SEAFO, GFCM 20150003 [ICCAT] CHI TONG Unknown IOTC, ICCAT 125 [IATTC]/20110014 [ICCAT] CHIA HAO No. 66 Unknown (latest known flag according to IATTC, ICCAT: Belize; latest known flag according to ICCAT: Equatorial Guinea) IATTC, ICCAT, GFCM 7913622 DAMANZAIHAO (previous name: LAFAYETTE) Peru (latest known flag: Russia) SPRFMO 20080001 [ICCAT] DANIAA (previous name: CARLOS) Unknown [according to ICCAT], Guinea [according to GFCM] (latest known flag according to ICCAT: Guinea) ICCAT, GFCM DIGNAMOL 1 India IOTC 6163 [IATTC]/20130005 [ICCAT] DRAGON III Unknown (latest known flag according to IATTC: Cambodia) IATTC, ICCAT, GFCM EPHRAEEM India IOTC 8604668 EROS DOS (previous name: FURABOLOS) Unknown [according to NAFO, NEAFC, SEAFO], Panama [according to GFCM] (latest known flags according to NAFO, NEAFC, SEAFO: Panama, Seychelles) NEAFC, NAFO, SEAFO, GFCM 20150004 [ICCAT] FU HSIANG FA 18 Unknown IOTC, ICCAT 20150005 [ICCAT] FU HSIANG FA No. 01 Unknown IOTC, ICCAT 20150006 [ICCAT] FU HSIANG FA No. 02 Unknown IOTC, ICCAT 20150007 [ICCAT] FU HSIANG FA No. 06 Unknown IOTC, ICCAT 20150008 [ICCAT] FU HSIANG FA No. 08 Unknown IOTC, ICCAT 20150009 [ICCAT] FU HSIANG FA No. 09 Unknown IOTC, ICCAT 20150010 [ICCAT] FU HSIANG FA No. 11 Unknown IOTC, ICCAT 20150011 [ICCAT] FU HSIANG FA No. 13 Unknown IOTC, ICCAT 20150012 [ICCAT] FU HSIANG FA No. 17 Unknown IOTC, ICCAT 20150013 [ICCAT] FU HSIANG FA No. 20 Unknown IOTC, ICCAT 20150014 [ICCAT] FU HSIANG FA No. 21 Unknown IOTC, ICCAT 20130003 [ICCAT] FU HSIANG FA No. 21 [according to ICCAT, IOTC], FU HSIANG FA [according to GFCM] Unknown IOTC, ICCAT, GFCM 20150015 [ICCAT] FU HSIANG FA No. 23 Unknown IOTC, ICCAT 20150016 [ICCAT] FU HSIANG FA No. 26 Unknown IOTC, ICCAT 20150017 [ICCAT] FU HSIANG FA No. 30 Unknown IOTC, ICCAT 7355662/20130001 [ICCAT]/M-01432 [WCPFC] FU LIEN No. 1 Unknown [according to: WCPFC], Georgia [according to GFCM, ICCAT] (latest known flag according to WCPFC: Georgia) WCPFC, ICCAT, GFCM 20130004 [ICCAT] FULL RICH Unknown (latest known flag according to IOTC: Belize) IOTC, ICCAT, GFCM 20080005 [ICCAT] GALA I (previous names: MANARA II, ROAGAN) Unknown (latest known flags according to ICCAT: Libya, Isle of Man) ICCAT, GFCM 6591 [IATTC]/20130006 [ICCAT] GOIDAU RUEY No. 1 (previous names according to IATTC, ICCAT: GOIDAU RUEY 1) Unknown (latest known flag: Panama) IATTC, ICCAT, GFCM 7020126 GOOD HOPE (previous name according to CCAMLR: TOTO; previous names according to GFCM: TOTO, SEA RANGER V) Nigeria CCAMLR, SEAFO, GFCM 6719419 [NEAFC, SEAFO]/6714919 [NAFO, SEAFO] GORILERO (previous name: GRAN SOL) Unknown (latest known flags according to GFCM, NAFO, NEAFC: Sierra Leone, Panama) NEAFC, NAFO, SEAFO, GFCM 2009003 [ICCAT] GUNUAR MELYAN 21 Unknown IOTC, ICCAT, GFCM 7322926 HEAVY SEA (previous names according to CCAMLR: DUERO, JULIUS, KETA, SHERPA UNO) Unknown [according to CCAMLR], Panama [according to GFCM] (latest known flags according to CCAMLR: Panama, Saint Kitts and Nevis, Belize) CCAMLR, SEAFO, GFCM 20150018 [ICCAT] HOOM XIANG 101 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20150019 [ICCAT] HOOM XIANG 103 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20150020 [ICCAT] HOOM XIANG 105 Unknown (latest known flag: Malaysia) IOTC, ICCAT 20100004 [ICCAT] HOOM XIANG II [according to ICCAT, IOTC], HOOM XIANG 11 [according to GFCM, ICCAT] Unknown [according to ICCAT, IOTC] (latest known flag according to ICCAT, IOTC: Malaysia) IOTC, ICCAT, GFCM 7332218 IANNIS 1 [according to NEAFC], IANNIS I [according to GFCM, NAFO, SEAFO] (previous names according to GFCM: MOANA MAR, CANOS DE MECA) Unknown (latest known flag according to NAFO, NEAFC, SEAFO: Panama) NEAFC, NAFO, SEAFO, GFCM 6803961 ITZIAR II (previous names according to CCAMLR, GFCM: SEABULL 22, CARMELA, GOLD DRAGON, GOLDEN SUN, NOTRE DAME, MARE) Nigeria [according to CCAMLR, SEAFO], Mali [according to GFCM] (latest known flags according to CCAMLR: Mali, Nigeria, Togo, Equatorial Guinea, Bolivia, Namibia) CCAMLR, SEAFO, GFCM 9505 [IATTC]/20130007 [ICCAT] JYI LIH 88 Unknown IATTC, ICCAT, GFCM 20150021 [ICCAT] KIM SENG DENG 3 Bolivia IOTC, ICCAT KING JESUS India IOTC 7905443 KOOSHA 4 (previous name according to GFCM: EGUZKIA) Iran CCAMLR, SEAFO, GFCM 20150022 [ICCAT] KUANG HSING 127 Unknown IOTC, ICCAT 20150023 [ICCAT] KUANG HSING 196 Unknown IOTC, ICCAT 20060007 [ICCAT] LILA No. 10 Unknown (latest known flag: Panama) ICCAT, GFCM 7388267 LIMPOPO (previous names according to CCAMLR: ROSS, ALOS, LENA, CAP GEORGE) Unknown (latest known flags according to CCAMLR: Togo, Ghana, Seychelles, France; latest known flags according to GFCM: Togo, Ghana, Seychelles) CCAMLR, SEAFO, GFCM 20150025 [ICCAT] MAAN YIH HSING Unknown IOTC, ICCAT 20040007 [ICCAT] MADURA 2 Unknown ICCAT, GFCM 20040008 [ICCAT] MADURA 3 Unknown ICCAT, GFCM 7325746 MAINE [according to GFCM, NAFO, NEAFC], MAINE/LABIKO [according to SEAFO] (previous names according to SEAFO: GUINESPA I, MAPOSA NOVENO) Guinea NEAFC, NAFO, SEAFO, GFCM 20060002 [ICCAT] MARIA Unknown ICCAT, GFCM 20060005 [ICCAT] MELILLA No. 101 Unknown (latest known flag: Panama) ICCAT, GFCM 20060004 [ICCAT] MELILLA No. 103 Unknown (latest known flag: Panama) ICCAT, GFCM 7385174 MURTOSA Unknown (latest known flag according to NAFO, NEAFC, SEAFO: Togo) NEAFC, NAFO, SEAFO, GFCM 9009918 MYS MARII Russia SPRFMO M-00545 [WCPFC]/14613 [IATTC]/C-00545, 20110003 [ICCAT] NEPTUNE Unknown [according to ICCAT, WCPFC], Georgia [IATTC, ICCAT, GFCM] (latest known flag according to ICCAT, WCPFC: Georgia) IATTC, ICCAT, WCPFC, GFCM 20160001 [ICCAT] NEW BAI I No. 168 (previous name: SAMUDERA) Unknown (latest known flags: Liberia, Indonesia) ICCAT 20060003 [ICCAT] No. 101 GLORIA (previous name: GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT, GFCM 20060008 [ICCAT] No. 2 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 20060011 [ICCAT] No. 3 CHOYU Unknown (latest known flag: Honduras) ICCAT, GFCM 8808903 NORTHERN WARRIOR (previous names according to CCAMLR: MILLENNIUM, SIP 3) Angola [according to CCAMLR] (last known flags according to CCAMLR: Curacao, Netherlands Antilles, South Africa, Belize, Morocco) CCAMLR, SEAFO 20040006 [ICCAT] OCEAN DIAMOND Unknown ICCAT, GFCM 7826233/20090001 [ICCAT] OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT, GFCM 7816472 OKAPI MARTA Belize GFCM 11369 [IATTC]/20130008 [ICCAT] ORCA Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM 20060012 [ICCAT] ORIENTE No. 7 Unknown (latest known flag: Honduras) ICCAT, GFCM 5062479 PERLON (previous names according to CCAMLR: CHERNE, BIGARO, HOKING, SARGO, LUGALPESCA; previous names according to GFCM: CHERNE, SARGO, HOKING, BIGARO, UGALPESCA) Unknown [according to CCAMLR, GFCM] (latest known flags according to CCAMLR, GFCM: Mongolia, Togo, Uruguay) CCAMLR, SEAFO, GFCM 95 [IATTC]/20130009 [ICCAT] REYMAR 6 Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM SACRED HEART India IOTC 20130013 [ICCAT] SAMUDERA PASIFIK No. 18 (previous names according to ICCAT: KAWIL No. 03, LADY VI-T-III) Indonesia ICCAT, GFCM 20150026 [ICCAT] SAMUDERA PERKASA 11 Unknown IOTC, ICCAT 20150027 [ICCAT] SAMUDRA PERKASA 12 [according to IOTC], SAMUDERA PERKASA 12 [according to ICCAT] Unknown IOTC, ICCAT 8514772 SEA BREEZE [according to CCAMLR], ANDREY DOLGOV [according to SEAFO] (previous names according to CCAMLR: ANDREY DOLGOV, STD No. 2, SUN TAI No. 2, SHINSEI MARU No. 2) Togo [according to CCAMLR], Unknown [according to SEAFO] (lastest known flags according to CCAMLR: Cambodia, South Korea, Philippines, Japan, Namibia) CCAMLR, SEAFO SHALOM India IOTC 20080004 [ICCAT] SHARON 1 (previous names according to GFCM: MANARA I, POSEIDON; previous names according to ICCAT: MANARA 1, POSEIDON) Unknown (latest known flag according to GFCM: Libya; latest known flags according to ICCAT: Libya, United Kingdom) ICCAT, GFCM SHENG JI QUN 3 Unknown IOTC 20150028 [ICCAT] SHUEN SIANG Unknown IOTC, ICCAT SHUN LAI (previous name: HSIN JYI WANG No. 6) Unknown IOTC 20150029 [ICCAT] SIN SHUN FA 6 Unknown IOTC, ICCAT 20150030 [ICCAT] SIN SHUN FA 67 Unknown IOTC, ICCAT 20150031 [ICCAT] SIN SHUN FA 8 Unknown IOTC, ICCAT 20150032 [ICCAT] SIN SHUN FA 9 Unknown IOTC, ICCAT 20050001 [ICCAT] SOUTHERN STAR 136 (previous name: HSIANG CHANG) Unknown (latest known flag: Saint Vincent and the Grenadines) ICCAT, GFCM 20150034 [ICCAT] SRI FU FA 168 Unknown IOTC, ICCAT 20150035 [ICCAT] SRI FU FA 18 Unknown IOTC, ICCAT 20150036 [ICCAT] SRI FU FA 188 Unknown IOTC, ICCAT 20150037 [ICCAT] SRI FU FA 189 Unknown IOTC, ICCAT 20150038 [ICCAT] SRI FU FA 286 Unknown IOTC, ICCAT 20150039 [ICCAT] SRI FU FA 67 Unknown IOTC, ICCAT 20150040 [ICCAT] SRI FU FA 888 Unknown IOTC, ICCAT 9405 [IATTC]/20130010 [ICCAT] TA FU 1 Unknown (latest known flag according to IATTC: Belize) IATTC, ICCAT, GFCM 9179359 TAVRIDA (previous names: AURORA, PACIFIC CONQUEROR) Russia (latest known flag: Peru) SPRFMO 6818930 TCHAW (previous names according to CCAMLR: REX, CONDOR, INCA, VIKING, CISNE AZUL) Unknown [according to CCAMLR, GFCM] (latest known flags according to CCAMLR, GFCM: Togo, Belize, Seychelles) CCAMLR, SEAFO, GFCM 13568 [IATTC]/20130011 [ICCAT] TCHING YE No. 6 (previous name according to ICCAT: EL DIRIA I) Unknown (latest known flag according to IATTC, GFCM: Belize; latest known flags according to ICCAT: Belize, Costa Rica) IATTC, ICCAT, GFCM 20150041 [ICCAT] TIAN LUNG No.12 Unknown IOTC, ICCAT 7321374 TRINITY (previous names according to NAFO, SEAFO: ENXEMBRE, YUCUTAN BASIN, FONTE NOVA, JAWHARA; previous names according to NEAFC: ENXEMBRE, YUCUTAN BASIN, FONTENOVA, JAWHARA) Unknown [according to NAFO, NEAFC, SEAFO], Ghana [according to GFCM] (latest known flags according to NAFO: Ghana, Panama; latest known flags according to NEAFC: Ghana, Panama, Morocco) NEAFC, NAFO, SEAFO, GFCM VACHANAM India IOTC 8994295/129 [IATTC]/20130012 [ICCAT] WEN TENG No. 688/MAHKOIA ABADI No. 196 Unknown (latest known flag: Belize) IATTC, ICCAT, GFCM WISDOM India IOTC 20140001 [ICCAT]/15579 [IATTC] XIN SHI JI 16 Fiji ICCAT, IATTC 6607666 YELE [according to CCAMLR], RAY [according to GFCM, NEAFC, SEAFO] (previous names according to CCAMLR: RAY, KILY, CONSTANT, TROPIC, ISLA GRACIOSA; previous names according to GFCM: KILLY, TROPIC, CONSTANT, ISLA RACIOSA; previous names according to NEAFC: KILLY, CONSTANT, TROPIC, ISLA GRACIOSA; previous names according to SEAFO: KILLY, CONSTANT, TROPICS, ISLA GRACIOSA) Sierra Leone [according to CCAMLR], Belize [according to NEAFC, SEAFO] (latest known flags according to CCAMLR: Belize, Equatorial Guinea, South Africa; latest known flags according to NEAFC: South Africa, Equatorial Guinea, Mongolia) CCAMLR, NEAFC, SEAFO, GFCM 20150045 [ICCAT] YI HONG 3 Unknown IOTC, ICCAT 20130002 [ICCAT] YU FONG 168 Chinese Taipei WCPFC, ICCAT, GFCM 20150048 [ICCAT] YU FONG 168 Unknown IOTC, ICCAT 2009002 [ICCAT] YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT, GFCM YUTUNA 3 (previous names: HUNG SHENG No. 166) Unknown IOTC YUTUNA No. 1 Unknown IOTC 9319856/20150033 [ICCAT] ZEMOUR 1 [according to CCAMLR, SEAFO], HUIQUAN/WUTAISHAN ANHUI 44 [according to GFCM], SONGHUA [according to ICCAT, IOTC] (previous names according to CCAMLR: KADEI, SONGHUA, YUNNAN, NIHEWAN, HUIQUAN, WUTAISHAN ANHUI 44, YANGZI HUA 44, TROSKY, PALOMA V; previous name according to ICCAT, IOTC: YUNNAN; previous name according to SEAFO: SONGHUA) Mauritania [according to CCAMLR, SEAFO], Tanzania [according to GFCM], Unknown [according to ICCAT, IOTC], Equatorial Guinea [according to ICCAT] (latest known flags according to CCAMLR: Equatorial Guinea, Indonesia, Tanzania, Mongolia, Cambodia, Namibia, Uruguay; latest known flag according to ICCAT, IOTC: Equatorial Guinea) CCAMLR, SEAFO, GFCM, IOTC, ICCAT 9042001/20150047 [ICCAT] ZEMOUR 2 [according to CCAMLR, SEAFO], SHAANXI HENAN 33 [according to GFCM], YONGDING [according to ICCAT, IOTC] (previous names according to CCAMLR: LUAMPA, YONGDING, CHENGDU, JIANGFENG, SHAANXI HENAN 33, XIONG NU BARU 33, DRACO I, LIBERTY, CHILBO SAN 33, HAMMER, SEO YANG No. 88, CARRAN; previous names according to GFCM: XIONG NU BARU 33, LIBERTY, CHILBO SAN 33, HAMMER, CARRAN, DRACO-1; previous name according to ICCAT, IOTC: JIANGFENG; previous name according to SEAFO: YONDING) Mauritania [according to CCAMLR, SEAFO], Tanzania [according to GFCM], Unknown [according to ICCAT], Equatorial Guinea [according to ICCAT, IOTC] (latest known flags according to CCAMLR: Equatorial Guinea, Indonesia, Tanzania, Panama, Sierra Leone, North Korea (DPRK), Togo, Republic of Korea, Uruguay) CCAMLR, SEAFO, GFCM, IOTC, ICCAT (1) International Maritime Organization. (2) For any additional information consult the websites of the regional fisheries management organisations (RFMOs).